Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                January 20, 2015

The Court of Appeals hereby passes the following order:

A15E0020. OKSANA SEPICH v. ARIS PAPADOPOULOS.

      On December 12, 2014, the trial court entered an order denying Oksana
Sepich’s motion for new trial. On January 12, 2015, Sepich filed this emergency
motion pursuant to Court of Appeals Rule 40 (b) seeking an extension of time in
which to file an application for discretionary appeal from the trial court’s order.
Because Sepich’s request for an extension appears timely under Court of Appeals
Rule 31 (g), it is hereby GRANTED. Sepich shall be given an extension of time of
thirty (30) days, or until February 11, 2015, in which to file her application for
discretionary appeal.

                                      Court of Appeals of the State of Georgia
                                                                           01/20/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.